Citation Nr: 0827879	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1986.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In a statement, received in August 2006, the veteran 
expressed his desire for a videoconference hearing before a 
Veterans Law Judge.  The veteran was notified of such a 
hearing scheduled for December 20, 2007 via a notice letter 
dated November 21, 2007, but the veteran failed to report.  
The Board notes that the record raises the question of 
whether notice of the December 2007 videoconference hearing 
was sent to the veteran's last known address.  In this 
regard, the Muskogee RO received a statement from the veteran 
in July 2007, which noted his address to be in Oklahoma.  The 
Board also notes that a notice letter regarding an August 
2007 VA examination was sent in July 2007 to the same 
Oklahoma address and the veteran reported to the August 2007 
VA genitourinary examination.  The notice letter regarding 
the December 2007 videoconference hearing was also sent to 
the same Oklahoma address.  Documents received by the Board 
in July 2008 reflect that the veteran's address was updated 
on January 19, 2008 to a Las Vegas, Nevada address.  The 
Board notes that the veteran has an obligation to 
change/update his address with VA.  As VA did not receive 
notice of his address change prior to the November 2007 
hearing notice letter, the Board finds that notice of the 
December 2007 hearing was sent to the veteran's last known 
address and there is no longer a Board hearing request 
pending.  In reaching this decision, the Board further notes 
that the record does not reflect that the veteran requested 
another Board hearing.

The Board also notes that the veteran, in a statement dated 
in January 2006, also claimed that his depression was from 
his service-connected disabilities.  The Board notes that the 
Statement of the Case (SOC) issued in May 2006 considered 
service connection for depression on a secondary basis.  The 
veteran's substantive appeal, duly received in July 2006, 
indicated his desire to appeal all issues listed on the SOC.  
With resolution of doubt in favor of the veteran, the Board 
finds that the secondary service connection claim is also 
properly before it and has characterized the issue 
accordingly on the title page.

As a final preliminary matter, in a statement dated in July 
2006, the veteran appears to be making a claim of entitlement 
to an increased rating for his service-connected 
hypertension.  The veteran also submitted additional evidence 
with this statement.  As the RO has not yet adjudicated this 
issue, it is not properly before the Board; hence, this 
matter is referred to the RO for appropriate action.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that service connection is warranted for 
depression, to include as secondary to service-connected 
disability.

Although a November 2005 VA psychiatric examination was 
provided, which diagnosed the veteran with depressive 
disorder, not otherwise specified, the Board finds that the 
examination was inadequate.  The November 2005 VA examiner 
indicates only that "VA Outpatient Clinic; OKC Medical on 
1999-2005" were available for review.  As the examiner did 
not indicate that the veteran's claims file, to include his 
service treatment records, was available or reviewed, the 
Board finds the report of the November 2005 examination is 
inadequate as neither a clarification nor a re-examination 
were ever sought.  38 C.F.R. §§ 3.326(a), 3.327, 4.2 (2007).  
The Board also notes that the history of a disability is for 
consideration.  38 C.F.R. § 4.1 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, remand is 
required for a medical examination with an opinion in order 
to decide the claim in this case.  38 C.F.R. § 3.159(c)(4).

The Board further notes that a letter from J.F., D.O., dated 
in December 2006, indicates that the veteran's depression was 
"caused from the time he served [in] the military force."  
The private examiner did not support this opinion with a 
rationale and did not indicate that the veteran's claims file 
was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  As the private examiner did not review the claims 
file or provide a supporting rationale, the Board finds this 
opinion to be too speculative to support a claim for service 
connection.  In sum, while there is an indication that the 
veteran's depression may be associated with the veteran's 
service, the Board notes that the record does not contain 
sufficient competent medical evidence to make a decision on 
this service connection issue.  As such, the Board finds that 
additional clinical assessment and medical opinion is needed 
to adequately address the veteran's service connection claim 
on direct and secondary bases to clarify the etiology 
thereof.  38 C.F.R. § 3.159(c)(4) (2007); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Upon additional review of the claims file, the Board finds 
that further development is required in order to fulfill VA's 
duty to notify obligations under the VCAA.  In this regard, 
the Board also notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended.  The record does not reflect that 
the veteran has been notified of this regulation change.  
Based on the foregoing, the Board finds that further notice 
is necessary to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for 
depression, to include as secondary to 
service-connected disability, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for direct and secondary service 
connection, and inform him of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  Such notice 
must include the regulation change to 
38 C.F.R. § 3.310 (effective Oct. 10, 
2006).  He should also be provided notice 
as outlined by the Court in 
Dingess/Hartman regarding the assignment 
of a disability rating and effective date 
in the event of award of the benefit 
sought.  

2.  Schedule the veteran for a VA mental 
disorders examination to determine 
whether his depression was caused or 
chronically aggravated by any of his 
service-connected disabilities or if it 
is directly related to his active 
service.

Specifically, the examiner should opine 
as to whether the veteran's depression 
disability is at least as likely as not 
(50 percent or greater):  (a) proximately 
due to, or (b) chronically aggravated by, 
any service-connected disability.  The 
examiner is also requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's current depression 
disability began during service or is 
related to any incident of service, to 
include a finding of adjustment disorder 
with depressed mood after a chemical burn 
in service as revealed by a July 1985 
service treatment record.  

In making any such finding, the VA 
examiner is asked to comment on and 
reconcile the pertinent complaints and 
findings noted in the July 1985 service 
treatment record, the March 1986 clinical 
separation/retirement examination, and 
the March 1986 report of medical history. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder must be made available 
to, and reviewed by, the examiner in 
connection with the above examination.  
The examiner must indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be accomplished and any 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner must explain the rationale for 
all opinions given.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
depression, to include as secondary to 
service-connected disability, on appeal.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case (including consideration of 
38 C.F.R. § 3.310 (as in effect prior to 
and from Oct. 10, 2006)) and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




